United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                            No. 02-20896
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FRANCISCO SALINAS,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CR-81-3
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The attorney appointed to represent Francisco Salinas has

requested leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Salinas has not

responded to the motion.    Our independent review of the brief and

the record discloses no nonfrivolous issue for appeal.      Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20896
                               -2-

further responsibilities, and the appeal is DISMISSED.   See

5TH CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.